*324OPINION.
Siefkin :
In this proceeding the only dispute is about the cost of the stock sold in 1921. In 1902 the petitioner received the 500 shares in question, then worth $372 a share, in exchange for 500 shares of another stock, then worth $446 a share, and was paid $92 a share in addition.
In accordance with prior decisions of the Board we hold that the petitioner sustained a loss in 1921, using as a basis the market value of $446 per share for the 500 shares of stock of Union Trust Co. exchanged, reduced by $46,000 cash received.

Judgment will be entered under Rule 50.